Sanford, J.
We think the complaint and warrant upon which the defendant relied for his justification in making the *431original entry and seizure, authorized the taking of the liquors and casks specified under the videlicet only.
“ A videlicet,” says Lord Hobart, “ is a kind of interpreter. Her natural and proper use is, to particularize that that is before general.”—“ It may work a restriction when the former words are not express and special, but so indifferent as they may receive such restriction without apparent injury, though those former words by construction of law would have had a larger sense if the videlicet had not been.” Stukeley v. Butler, Hob., 172. Dakins case, 2 Saund., 291 a, note.
In this complaint and warrant the videlicet is, (in the language of Lord Hobart) put to “ her natural and proper use,” “to particularize that that is before general;” and its effect is to make a restriction of the meaning of the former words “ intoxicating liquors,” though those former words by construction of law would have had a larger sense if the videlicet had not been.
“ Intoxicating liquors” is the name of a genus, of which brandy, gin, &e., are species, and although we agree with thp judge who tried the cause, that the particular species of liquor, when the species is unknown, need not be stated in the complaint or warrant, yet the objection in this case is, not that all the liquors' seized were not designated by their specific names, but that the genuine name “ intoxicating liquors,” was by the videlicet restricted to the species particularly described under it, so that no intoxicating liquors besides those designated by their specific names, were complained of, or proceeded against, under any name general or specific.
The plaintiff’s objection to this complaint and warrant, as not affording a justification for the seizure of liquors not specified therein, was well taken, and the charge to the jury on this point was wrong.
A new trial is advised.
In this opinion the other judges concurred.
New trial advised.